 In the Matter of C. A. BRAUKMAN AND LUCILE A. BRAUKMAN, D/B/ASCREW MACHINE PRODUCTS COMPANY, EMPLOYERandINTERNA-TIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 1, PETITIONERCase No. 30-RC-107.-DecidedJuly 11, 1949DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Denver,Colorado, on April 18, 1949, before Clyde F. Wears, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :The business of the EmployerC.A. Braukman and Lucile A. Braukman, a partnership doingbusiness as Screw Machine Products Company, operate a machineshop at Denver, Colorado.The Employer makes, on order, smallmachine parts for its customers."The Board recently declined to assert jurisdiction over the Employ-er's operations.2The Petitioner is now seeking a reconsideration ofthe jurisdictional issue, in connection with which it adduced the fol-lowing supplemental data.During the first 11 months of 1948, the Employer's total purchasesof tools and supplies were valued at approximately $5,380, of whichapproximately $1,597 represented shipments to the Employer frompoints outside Colorado.The principal raw materials used by the Employer are steel, brass,and aluminum. During 1947 and 1948, the Employer purchased rawmaterials valued, respectively, at approximately $29,692 and $21,759;' Items produced by the Employer are used by its customers in their own production andassemblies.Examples of such items are : parts for gun sights;parts for fishing reels .and rods;parts for camera photo flood synchronizing devices ; pipe and hose joints andfittings ; rivets;bits for horse harnesses;screws ; knobs;and cams.SeeMatter of ScrewMachine Products Company,79 N. L. R. B. 980.2Matter of Screw Machine Products Company, supra,decided September 24, 1948.85 N. L.R. B., No. 20.129 130DECISIONSOF NATIONALLABOR RELATIONS BOARDof these, materials valued, respectively, at approximately $19,644 and$9,850 were shipped to the Employer from points outside Colorado.During the first 11 months of 1948, the Employer sold finished prod-ucts valued at approximately $85,673; of these products valued atapproximately $2,115 were shipped to points outside Colorado.3Although it now appears that the Employer's operations are notWholly unrelated to commerce, we again conclude that it would noteffectuate the policies of the Act to assert jurisdiction because of theessentially local character of the operations.Accordingly, we shalldismiss the petition.ORDERIT IS HEREBY ORDERED that the petition be, and it hereby is, dismissed.CHAIRMAN HERZOG and MEMBER REYNOLDS, dissenting:Upon the facts brought forth in the reopened record, we wouldassert jurisdiction in this case.Here, as in theTowercase (7-RC-455) decided this day), the Company is engaged in manufacturingmachine parts. Its products are sold, in the substantial amounts dis-closed in footnote 3 of the majority opinion, to other companies thatincorporate them into their own products which are then shipped topoints outside the State of Colorado.We do not think that suchoperations are "essentially local," or that the Board should extendthe use of that term to enterprises of this character.8During 1947 and 1948, the Employer sold finished products valued at more than $100,000to Colorado customers who, in turn,incorporated such items in their own production.More than 50 percent of such production by the Employer's customers was shipped topoints outsideColorado.The records of the Board show that the Board has asserted jurisdiction over 10 of the36 firms cited at the hearing as "included among" the Employer's customers.